 Case 16-33646        Doc 60   Filed 02/14/19 Entered 02/15/19 11:26:50            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )             BK No.:     16-33646
Robert Grandberry                             )
                                              )             Chapter: 13
                                              )
                                                            Honorable Timothy Barnes
                                              )
                                              )
               Debtor(s)                      )

                            ORDER MODIFYING CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN, the
court having jurisdiction, with due notice having been given,

IT IS HEREBY ORDERED AS FOLLOWS:

  1. Arrears are deferred to the end of the plan term.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: February 14, 2019                                          United States Bankruptcy Judge

 Prepared by:
 Dale Riley
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
